DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23, 29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 20 recites the broad recitation of cloud point of below 25C, and the claim also recites preferably below 20C and below 15C which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt 
In the present instance, claim 23 recites the broad recitation at least 40 wt. %, and the claim also recites preferably at least 50 wt. % which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 29 recites the broad recitation Mn up to 25000 g/mol, and the claim also recites preferably up to 15000 g/mol and up to 13000 g/mol which are narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 31 recites the broad recitation of less than 2%, and the claim also recites less than 1% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and/or substantial asserted utility or a well-established utility.
The claim recites a “use” without setting forth the steps for the process of using.
34 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and/or substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 18 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf Eckert (US 3,621,004).
In regards to claim 18, Eckert teaches lubricant oil composition containing a copolymer of ethylene, alkyl ester of unsaturated moncarboxylic acid and a hydroxyalkyl ester of an unsaturated carboxylic acid wherein the copolymer is useful as a viscosity index improver and dispersant (abstract).  The hydroxyalkyl esters are prepared form alkyl groups having from 2 to 6 carbon atoms (column 1 lines 53 – 60).  The alkyl esters of carboxylic acid are acrylates and methacrylates etc., having from 1 (methyl) to 18 (stearyl) carbon atoms, and thus such esters are used interchangeably.  
The esters of the hydroxyalkyl carboxylic acids are also similarly esters of acrylic acid (i.e., acrylates), methacrylic acid (i.e., methacrylates), etc. (column 2 lines 22 – 34).   The copolymer is preferably ethylene/laurel methacrylate/hydroxyethylmethacrylate (column 4 lines 74, 75).  The copolymer is useful in mineral or synthetic oil in amounts of from 0.1 to 10% (column 5 lines 15 – 31).  The composition may comprise other conventional additives (column 5 l lines 32 – 36).
The copolymer can comprise a hydroxyalkyl acrylate such as hydroxyethyl or hydroxypropyl methacrylate.  A preferred copolymer comprises a ratio of ethylene/lauryl methacrylate/hydoxyethylmethacrylate of 11-300 mols ethylene/10 mols of lauryl methacrylate/1-15 mols of hydroxyethyl methacrylate (see claim 1).  The lauryl methacrylate is C12 alkyl methacrylate which meets limitation of non-polar group, while the hydoxyethyl methacrylate is C2 alkyl methacrylate meeting the limitation of polar group of the claim.  The 
The amount of ethylene in the copolymer and the methacrylate meets or at least overlaps the claimed ranges.  For instance, when 11 mols of ethylene, 10 mols of lauryl methacrylate and 1 mol of hydroxyethyl methacrylate are mixed at the minimum mole ratios required, ethylene is present at 50% and the methacrylates are present at 50%.
In regards to claims 19 – 21, Eckert teaches the composition having the copolymer having the claimed ingredients in the claimed amounts and thus would be expected to have similar properties such as viscosity, pour point and cloud point.
In regards to claims 22 – 24, Eckert teaches the composition having the polymer of the claims.
In regards to claims 25, 26, Eckert teaches the composition having a C2 or C3-hydroxyalkyl acrylate/methacrylate as the polar methacrylate and C12 alkyl acrylate/methacrylate as the non-polar methacrylate.  
In regards to claims 27 – 30, Eckert teaches the composition having the claimed limitations as previously discussed.
In regards to claim 31, Eckert teaches the composition which can comprise acrylate and methacrylate esters with ethylene and does not require the presence of the vinyl group of the claim.
In regards to claim 32, Eckert teaches the claimed copolymer.
In regards to claim 33, Eckert teaches the composition and polymer which are useful as lubricating oils for internal combustion engine (column 1 lines 12 – 24).  When the oil of Eckert 
In regards to claim 34, Eckert teaches the use of the copolymer as a viscosity modifier (i.e., thickener) thus provides the claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771